Exhibit 32.1 Section 906 Certification of Travis T. Prentice (President and CEO) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of MACC Private Equities Inc. (the “Company”) on Form 10-K for the year ended September 30, 2010, as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”), I, Travis T. Prentice, President and CEO of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Travis T. Prentice Travis T. Prentice, President and CEO Date: December 29, 2010
